Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 1 of 15

Exhibit 9
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 2 of 15

From: Steiner, Neil [mailto:neil.steiner@dechert.com]

Sent: Monday, November 9, 2020 7:04 PM

To: David L. Koche <dkoche@barnettbolt.com>; Stephen Neuwirth
<stephenneuwirth@quinnemanuel.com>; Gibbs, Thomas <tgibbs @sgrlaw.com>; tmays@glankler.com
Cc: Levander, Andrew <andrew.levander@dechert.com>

Subject: WFI - Notices of Election to Purchase

 

 

 

[EXTERNAL EMAIL]

Attached are copies of Mr. Snyder's Notices I

Neil A. Steiner

Dechert LLP

+1212 698 3822 Direct
neil.steiner@dechert.com
dechert.com

   

From: Steiner, Neil

Sent: Monday, November 09, 2020 2:23 PM

To: David L. Koche <dkoche@barnettbolt.com>; stephenneuwirth@quinnemanuel.com; Gibbs, Thomas
<tgibbs @sgrlaw.com>; 'tmays@glankler.com' <tmays@glankler.com>

Cc: Levander, Andrew <andrew.levander@dechert.com>

Subject: WFI - 2020 11 09 AJL letter to Koche re deficiencies in Notice of Intent to Sell. pdf

 

Please see attached letter concerning the purported Notice of Intention to Sell.

Neil A. Steiner

Dechert LLP
+1212 698 3822 Direct
neil.steiner@dechert.com

dechert.com

 

Your message is ready to be sent with the following file or link attachments:

2020 11 09 AJL letter to Koche re deficiencies in Notice of Intent to Sell.pdf

Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain

types of file attachments. Check your e-mail security settings to determine how attachments are
handled.
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 3 of 15

2 2 a ee 2 2 2 2 2 2 2 ke 2 ke 2 2 2K 2 a ao eo oe RK OR KK KK KK KK KK KK

This e-mail is from Dechert LLP, a law firm, and may contain information that is confidential or
privileged. If you are not the intended recipient, do not read, copy or distribute the e-mail or any
attachments. Instead, please notify the sender and delete the e-mail and any attachments. Thank you.
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 4 of 15

 

 

Es. aa
From: Karl Schreiber <karl@riverhousepotomac.com>
Sent: Monday, November 9, 2020 3:55 PM
To: ‘Robert Rothman’

Ce: Levander, Andrew; Steiner, Neil
Attachments: ; 2020 11 09 AJL letter to Koche re
deficiencies in Notice of Intent to Sell.pdf;

[EXTERNAL EMAIL]
Bob,

| have attached the signed Notice of Intent to Purchase. Included the previous documents so you have in one
email. This package will be sent to your offices via Fedex delivery tomorrow AM.

Sincerely,

Karl

 

Karl Schreiber

Chief Financial Officer

Snyder Enterprises

+1 703 489 0209

karl @riverhousepotomac.com
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 5 of 15

 
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 6 of 15

Three Bryant Park
1095 Avenue of the Americas
Dechert re ecole ane
LLP +1 212 698 3500 Main

+1 212 698 3599 Fax
www.dechert.com

 

ANDREW J. LEVANDER

andrew. levander@dechert.com
+1 212 698 3683 Direct
+1 212 698 0483 Fax

November 9, 2020

David Koche

Barnett Kirkwood Koche Long & Foster, P.A.
601 Bayshore Boulevard, Suite 700

Tampa, FL 33606

Re: Washington Football, Inc. (“WFI’’) — Notice of Intent to Sell
Dear David:

As you know, we represent WF] and its Principal Owner, Daniel M. Snyder. We write in
response to the purported Notice of Intent to Sell dated October 23, 2020 (the “Notice”)
submitted by Robert Rothman, Fredrick Smith and Dwight Schar, which was formally delivered
by Federal Express on October 26, 2020. The agreed-upon deadline for the Other Shareholders
to exercise their Right of First Refusal under the Second Amended and Restated Stockholders
Agreement dated as of March 31, 2005 (the “Stockholders Agreement”) in response to the
Notice is Thursday, November 12, 2020.!

WFI has distributed the Notice to the Other Stockholders for consideration of their respective
rights under the Stockholders Agreement. In the interest of time, while the Other Stockholders
are evaluating their rights, we believe it appropriate to advise you of the numerous material
deficiencies in the purported Notice that render it ineffective to satisfy Messrs. Rothman’s,
Smith’s and Schar’s obligations under the Stockholders Agreement prior to any of them effecting
a sale of his WFI stock.

Section 7(a) of the Stockholders Agreement requires that whenever “‘a Stockholder (a “Selling
Stockholder”) proposes to effect a Sale of any shares of Stock (other than as permitted by
Section 6(c)), then such Selling Stockholder shall give to the Company a written notice (a
“Notice of Intention to Sell”) setting forth in reasonable detail the terms and conditions of such
proposed transaction, including the identity of the proposed purchaser of such shares and
enclosing any agreements, draft agreements or letters of intent relating to such proposed Sale.”
The Notice fails to comply with this requirement in at least three material respects.

 

' Capitalized terms not otherwise defined herein have the meaning given them in the
Stockholders Agreement.
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 7 of 15

Dechert

LLP
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 8 of 15

Dechert

LLP

Sincerely,
/s/ Andrew J. Levander

Andrew J. Levander

oO

C: Stephen Neuwirth, Esq.
Thomas Gibbs, Esq.
William T. Mays, Jr., Esq.
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 9 of 15

DANIEL MARC SNYDER

 

November 9, 2020

Robert Rothman

Re: Washington Football, Inc. (“WFI")

Dear Bob:

I received your Notice of Intention to Sell all of your Shares in WFI dated October 23, 2020 (the
“Notice”). Enclosed is a copy of a letter from my counsel to your counsel explaining why the Notice
failed to comply with the terms of the Second Amended and Restated Stockholders Agreement of WFI
(the “Stockholders Agreement”).

 

1900 River Roap
POTOMAC. MD 20854
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20

Page 10 of 15

 

Sees oa sine ESL ae as

From: Karl Schreiber <karl@riverhousepotomac.com>
Sent: Monday, November 9, 2020 3:52 PM

To: ‘Frederick W. Smith’

Ce:

Attachments:

[EXTERNAL EMAIL]

Fred,

Levander za Steiner, Neil: wee BEL
letter to Koche re deficiencies in Notice of Intent to Sell. pdf

; 2020 11 09 AJL

| have attached the signed Notice of Intent to Purchase. Included the previous documents again so you have all in one
email. This package will be sent to your offices via Fedex delivery tomorrow AM.

Sincerely,

Karl Schreiber

 

Karl Schreiber

Chief Financial Officer

Snyder Enterprises

+1 703 489 0209

karl @riverhousepotomac.com
Case 8:20-cv-03290-PJM Document 9-30-Fited 1/16/20 Page trots

 
 

Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 12 of 15

DANIEL MARC SNYDER

 

November 9, 2020

Frederick Smith
FedEx Corporation

Re: Washington Football, Inc. (‘WFI”)

Dear Fred:

I received your Notice of Intention to Sell all of your Shares in WFI dated October 23, 2020 (the
“Notice”). Enclosed is a copy of a letter from my counsel to your counsel explaining why the Notice
failed to comply with the terms of the Second Amended and Restated Stockholders Agreement of WF
(the “Stockholders Agreement”).

 

@B200 River Road
Potomac, MD 20854
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 13 of 15

Three Bryant Park
1095 Avenue of the Americas
Dechert New York, NY 10036-6797
LLP +1 212 698 3500 Main

+1 212 698 3599 Fax
www.dechert.com

 

ANDREW J. LEVANDER

andrew.levander@dechert.com
+1 212 698 3683 Direct
+1 212 698 0483 Fax

November 9, 2020

David Koche

Barnett Kirkwood Koche Long & Foster, P.A.
601 Bayshore Boulevard, Suite 700

Tampa, FL 33606

Re: Washington Football, Inc. (*‘WFI’) — Notice of Intent to Sell

Dear David:

As you know, we represent WF] and its Principal Owner, Daniel M. Snyder. We write in
response to the purported Notice of Intent to Sell dated October 23, 2020 (the “Notice’’)
submitted by Robert Rothman, Fredrick Smith and Dwight Schar, which was formally delivered
by Federal Express on October 26, 2020. The agreed-upon deadline for the Other Shareholders
to exercise their Right of First Refusal under the Second Amended and Restated Stockholders
Agreement dated as of March 31, 2005 (the “Stockholders Agreement”) in response to the
Notice is Thursday, November 12, 2020.!

WFI has distributed the Notice to the Other Stockholders for consideration of their respective
rights under the Stockholders Agreement. In the interest of time, while the Other Stockholders
are evaluating their rights, we believe it appropriate to advise you of the numerous material
deficiencies in the purported Notice that render it ineffective to satisfy Messrs. Rothman’s,
Smith’s and Schar’s obligations under the Stockholders Agreement prior to any of them effecting
a sale of his WFI stock.

Section 7(a) of the Stockholders Agreement requires that whenever “a Stockholder (a “Selling
Stockholder”) proposes to effect a Sale of any shares of Stock (other than as permitted by
Section 6(c)), then such Selling Stockholder shall give to the Company a written notice (a
“Notice of Intention to Sell”) setting forth in reasonable detail the terms and conditions of such
proposed transaction, including the identity of the proposed purchaser of such shares and
enclosing any agreements, draft agreements or letters of intent relating to such proposed Sale.”
The Notice fails to comply with this requirement in at least three material respects.

 

' Capitalized terms not otherwise defined herein have the meaning given them in the
Stockholders Agreement.
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 14 of 15

Dechert

LLP

WN
Case 8:20-cv-03290-PJM Document 9-30 Filed 11/16/20 Page 15 of 15

Dechert

LLP

Sincerely,

/s/ Andrew J. Levander
Andrew J. Levander

ce: Stephen Neuwirth, Esq.

Thomas Gibbs, Esq.
William T. Mays, Jr., Esq.
